DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 04/18/2022 is acknowledged.  The traversal is on the ground(s) that The different species identified in the election requirement are related and therefore do not create a serious examination burden.  This is not found persuasive because Each identified species has a distinct pattern and/or design of the rib parts and therefore will require separate search terms to properly consider the patentability of each species which will therefore create a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/18/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "retainer having a cylindrical shape" of claim 1 must be shown or the feature(s) canceled from the claim(s). Examiner notes that applicant’s figures show the retainer as having a rectangular cross section and it is therefore not a cylindrical shape.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities:  the term "cylindrical shape" used in the claim is unclear. The figures show the retainer as having a rectangular cross section which does not fall under the definition of a cylinder and applicant's specification further describes the retainer as having a "substantially rectangular cylindrical shape" in paragraph [0017] which makes the shape of the retainer unclear. In applying art, the limitation has been broadly interpreted as a tube of any cross section. Further, in line 20 of claim 1 the word “in” has been repeated.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the term “R-shaped” renders the claim indefinite. Applicant has not clearly defined in the specification or claims what shape is intended by the term. Applicant’s figure 36 depicts the corner as having a rounded shape. In applying art, R-shaped has been interpreted as rounded based on applicant’s figures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terai et al. (US 2015/0360536 A1) in view of Lang et al. (EP 2 433 826 A1).

Regarding claim 1, Terai discloses a register comprising a retainer (Terai 10) with a tubular shape (Terai [0048]) (Examiner notes that Terai’s tubular shape is similar to applicant’s cylindrical shape. See claim objection) forming a ventilation flue that allows airflow in a ventilating direction (see Terai figure 1A). Terai further discloses a damper (Terai 20) provided inside the retainer (see Terai figure 1A) and turnably supported by the retainer to open and close the ventilation flue (see Terai figure 1A). The damper includes a plate member (Terai 23) formed in a flat plate shape (Terai [0055]), a shaft part (Terai 21) supporting the plate member turnably around a turning axis, and a soft seal member (Terai 29, [0070]). Examiner notes the specification describes the sealing portion as elastically deformed and flexed and therefore it must be soft for it to be capable of elastic deformation. The retainer includes an inner wall portion (Terai 14a) brought elastically into contact with the soft seal member (Terai [0070]) provided in the outer periphery on a downstream side of the plate member in the closed state of the damper (see Terai figure 1A).
Terai is silent regarding ribs on the inner wall and protrusions located on the soft seal member.
However, Lang teaches a flow channel arrangement comprising an inner wall (Lang 3) comprising a plurality of ribs (Lang 12) on a downstream side (see Lang figure 1) of a damper (Lang 2). The damper peripheral edge comprises a plurality of protrusions (Lang 9). The ribs and protrusions both function to reduce the generation of noise by airflow around the damper flap (Lang [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terai’s register by incorporating Lang’s teaching of ribs on an inner wall downstream of a damper and protrusions on the edge of a damper to reduce operating noise thus improving the user experience. Examiner notes that applying Lang’s protrusions on the edge of a damper blade to Terai’s damper will result in protrusions on the soft seal member as claimed.
Regarding claim 2, Terai and Lang as applied to claim 1 are silent regarding the ribs being different lengths.
Applicant’s specification is silent regarding a significance to the sizes of the ribs. Examiner notes that applicant’s disclosure discloses benefits to an alternating pattern of ribs not the broad idea of different sized ribs in paragraph [0050]. A difference from prior art of relative dimensions that does not impact performance is not patentably distinct from the prior art. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
Therefore, it would have been obvious to one of ordinary skill in the art that the dimensions of Lang’s ribs could be changed to have two different lengths without impacting the performance of the air register system. 
Regarding claim 5, Terai and Lang as applied to claim 1 do not discuss the alignment of the ribs and protrusions.
However, Lang further teaches the ribs and protrusions are arranged with the ribs aligned with the spaces between the protrusions to form an airtight seal when brought together (Lang [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Terai and Lang to have the ribs aligned with the spaces between the protrusions to form a better airtight seal in the closed position to prevent leaks when in the closed position.
Regarding claim 6, Terai and Lang as applied to claim 1 do not discuss rounded shapes on the corners of the rib parts.
However, Lang further teaches that the leading edge of the ribs can be sharp or rounded edge (Lang [0013]).
Therefore, it would have been a matter of simple design choice for one of ordinary skill in the art at the time of filing to select a rounded leading edge for the ribs to prevent high stresses in sharp corners.
Regarding claim 7, Terai and Lang as applied to claim 7 teach the tips of the protrusions (Lang 9)  and the ribs (Lang 12) are located close together in the closed position to form a seal preventing airflow (Lang 0020]).
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Current prior art of record is silent regarding the use of ribs of different lengths in an alternating pattern along the inner wall of a duct downstream of a damper. Applicant's specification discloses this design is advantageous over prior art since it will reduce size of vortex's generated by the damper thereby reducing noise (see applicant's specification paragraph [0050]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kabierschke et al. (US 2017/0248237 A1) discloses a damper with protrusions along the sealing edge, Trizila et al. (US 2017/0160024 A1) teaches a duct with a damper door with a downstream mixing structure, Loukusa (US 2016/0229540 A1) teaches outflow valve doors with protrusions for reducing noise, Bianchi (US 2015/0231946 A1) teaches a noise reducing air duct, Sawada (JP H 966735 A) teaches an air register with a damper and downstream ribs to reduce noise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R BRAWNER/               Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762